      Case: 1:20-cv-04364 Document #: 32 Filed: 05/12/21 Page 1 of 1 PageID #:694




                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                  312-435-5670
Clerk



Date: 5/12/2021

InterdistrictTransfer_FLMD@flmd.uscourts.gov




Re:       Tavistock Restaurant Group, LLC v. Zurich American Insurance Company

USDC Case Number: 20cv4364


Dear Clerk:

Pursuant to the order entered by Honorable John F. Kness, on 5/12/21, the above record was

                  X    electronically transmitted to Middle District of Florida



Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                      Sincerely,
                                                      Thomas G. Bruton, Clerk

                                                      By:     /s/ N. Finley
                                                              Deputy Clerk


New Case No. ____________________________                    Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties




Rev. 09/23/2016
